United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3403
                                   ___________

Mohammed H. Marah,                      *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
      v.                                * Order of the Immigration and
                                        * Naturalization Service.
John Ashcroft,                          *
                                        * [UNPUBLISHED]
             Respondent.                *
                                   ___________

                           Submitted: April 11, 2003
                               Filed: April 17, 2003
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                        ___________

PER CURIAM.

      Yemen citizen Mohammed H. Marah petitions for review of an order of the
Board of Immigration Appeals, which affirmed an Immigration Judge’s (IJ’s) denial
of Marah’s application for asylum and withholding of removal. For reversal, Marah
argues that the IJ erred in making an adverse credibility determination, and in
concluding that Marah’s fear of persecution was not reasonable. After careful review,
we deny the petition.

      Substantial evidence supports the IJ’s credibility determination, as Marah’s
testimony was not only internally inconsistent but differed from his asylum
application on several points. See Navarijo-Barrios v. INS, 322 F.3d 561 (8th Cir.
2003); Perinpanathan v. INS, 310 F.3d 594, 598 (8th Cir. 2002). Even without regard
to the credibility determination, the IJ’s denial of asylum is supported by substantial
evidence. Among other things, Marah’s fear of persecution is based upon an isolated
incident that occurred six or seven years before the asylum hearing. Further, he
acknowledged that he had not belonged to political organizations in Yemen, and that
he had not been mistreated or threatened based upon his political opinion. Cf.
Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th Cir. 2002) (fear of future persecution
was not well founded or reasonable where more than decade had passed since
applicant’s political activities and he did not maintain connection with political
organizations after leaving Mexico). Finally, his testimony about Saudi Arabia was
not relevant because the government sought to deport him only to Yemen.

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-